NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 74-75, 79-88 and 91-96 are pending in the present application.
	Applicant’s arguments are persuasive and have overcome the rejections of record, as discussed in the reasons for allowance below.
	Accordingly, claims 74-75, 79-88 and 91-96 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
While the treatment of Alzheimer's disease (AD) in a subject using a humanized anti-N3pGlu A antibody, such as the B12L antibody of the instant claims, was disclosed in the prior art of record (see Lu et al. US 8,679,498), the presently claimed therapeutic method that comprises administering the antibody according to a defined dosage and administration frequency regimen would not have been obvious at the time of filing.
Applicant’s arguments regarding the obviousness rejections of record (under 35 USC 103 and non-statutory double patenting over US Patent Nos. 8,679,498, 9,888,624 and 10,988,529) are particularly persuasive with respect to three points. First, that Lu et al. does not teach or suggest that its antibodies cause amyloid-related imaging abnormalities (ARIA) such as edema (ARIA-E) and/or hemorrhage (ARIA-H), or that the anti-N3pGlu A antibodies induce cerebral micro-hemorrhaging generally, there would not have been a sufficient reason or motivation to adopt a dosing regimen aimed at potentially reducing the incidence of ARIA in a patient.
Second, there does appear to be some degree of picking and choosing among the multitude of dosing regimens disclosed by Ferrero to arrive at the doses and frequency of the present claims, particularly when Lu does not teach that its antibodies cause ARIA. 

When all of these factors are considered together, the preponderance of the evidence suggests that the presently claimed invention would not have been obvious over the prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649